Detailed action
Summary
1. The office action is in response to the application filed on 4/20/2020.
2. Claims 18-33 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
4. 	Claims 18-33 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 18. The prior art fails to teach “…a first secondary coil, the first secondary coil including a second conductor wound around the first core, and a first insulating member covering the first secondary coil, the first secondary coil is applied with a high voltage compared with the first primary coil, and the second conductor has a shape of a first polygon in a first cross-section of the second conductor perpendicular to a direction in which the second conductor extends, and a first corner of the first polygon has a first radius of curvature of 0.1 mm or more.”

Dependent claims 19-33 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
6.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10361023 Dally et al. disclose Magnetic power coupling an integrated circuit module.  
US 5027264 DeDoncker et al. disclose power conversion apparatus for DC/DC conversion using dual active bridges

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838